Citation Nr: 1626878	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date of service connection for degenerative joint disease, status post right elbow dislocation, earlier than May 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for an earlier effective date of service connection for degenerative joint disease, status post right elbow dislocation must be remanded to ensure that it is afforded every consideration. 

In an April 1997 and February 2002 rating decisions, the RO denied the Veteran's claim for service connection for a right elbow disorder.  He did not appeal those determinations.   He filed a third claim in 2013 for service connection for residuals of a right elbow dislocation.  The RO granted the Veteran's claim in April 2014, effective May 9, 2013.  The Veteran appealed for an earlier effective date stating his proper effective date should relate back to 2002.

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination and no new and material evidence has been received, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2015).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE in a rating decision that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (en banc).  

At his April 2015 hearing, the Veteran asserted that the RO's February 2002 rating decision was the product of CUE based on the fact that he was never given a VA examination to determine whether he had a current disability.  To date, the RO has not considered whether the unappealed February 2002 rating decision contained CUE.

The Veteran's challenge to the February 2002 rating decision is thus inextricably intertwined with his claim for an earlier effective date because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must remand the Veteran's claim for an earlier effective date until the RO adjudicates, in the first instance, his CUE claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004). 

Additionally, the Veteran submitted at 21-4142 authorization to release information to VA for regarding treatment records at Ft. Belvoir Hospital.  In a June 28, 2013 response, a representative from Lorton Urgent Care at the same address that the Veteran provide stated that there was no record of the Veteran receiving treatment at the location but that there may have been a misunderstanding and provided an updated address for Ft. Belvoir Community Hospital.  The RO asked that the Veteran provide a release for these records; but he did not respond.  As the case must be remanded, additional efforts should be undertaken to obtain these records.  The Veteran's service personnel records should also be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include all clinical records, and a complete copy of his service personnel records.

2.  Make arrangements to obtain any right elbow treatment records from Ft. Belvoir Community Hospital, 9300 DeWitt Loop, Ft. Belvoir, VA 22060.  

3.  After the foregoing development is conducted, adjudicate the issue of whether there was clear and unmistakable error in the RO's February 2002 rating decision that denied service connection for residuals of dislocation of his right elbow. 

4.  Finally, if the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


